Exhibit 10.7

TRADEMARK LICENSE AGREEMENT

THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”), entered into and effective
as of December 31, 2013, by and between ESH STRATEGIES BRANDING LLC, a Delaware
limited liability company (“Licensor”), and ESA LVP OPERATING LESSEE LLC, a
Delaware limited liability company (“Licensee”).

BACKGROUND

A. Licensor is the owner of (i) the trademarks, service marks and trade names
EXTENDED STAY DELUXE, EXTENDED STAY AMERICA, STUDIOPLUS, CORSSLAND, HOMETOWN
INN, HOMESTEAD STUDIO SUITES and HOMESTEAD VILLAGE (collectively, the “Names”),
(ii) the trademarks shown and described in Schedule A hereto (hereinafter the
“Marks”) and (iii) the Internet domain name registrations listed on Schedule B
hereto (hereinafter the “Websites”).

B. Licensee is the owner or lessee, as applicable, of the property(ies) listed
on Schedule C hereto (each, a “Hotel” and collectively, the “Hotels”).

C. Licensee has entered into, or will enter into, a Management Agreement with
ESA MANAGEMENT, LLC (the “Manager”) to manage the Hotels.

D. Licensee wishes to use the Names, the Marks and the Websites in connection
with its operation of the Hotels, and Licensor is willing to grant Licensee a
license to use the Names, the Marks and the Websites in connection with the
operation of the Hotels, all on the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the premises and
the mutual covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE 1

GRANT OF LICENSES

1.1. License of Marks. Subject to the terms and conditions hereinafter set
forth, Licensor grants to Licensee a non-exclusive and non-transferable right to
use the Marks in connection with the operation of the Hotels.

1.2. License of the Names. Licensor hereby grants Licensee a non-exclusive and
non-transferable right to use the Names in connection with the operation of the
Hotels as the trade names and/or corporate names to identify itself, subject to
the terms and conditions set forth in this Agreement.

1.3. License of Websites. Licensor hereby grants to Licensee a non-exclusive and
non-transferable right to use the Websites in connection with the operation of
the Hotels, subject to the terms and conditions set forth in this Agreement.

1.4. Limitation of License. The license granted herein is personal to Licensee
and any entity operating the Hotels on behalf of Licensee and shall not be
transferable to any entity without Licensor’s prior written consent, which may
be withheld or granted in Licensor’s sole and absolute discretion. Licensee
shall have no right to grant additional licenses for use of the Names, the Marks
and the Websites.



--------------------------------------------------------------------------------

ARTICLE 2

ACKNOWLEDGMENT OF LICENSOR’S RIGHTS

2.1. Ownership and Validity. Licensee acknowledges Licensor’s ownership of the
entire right, title and interest in and to the Websites, the Marks and the Names
and all trademark and service mark registrations and applications which include
the Marks and/or Names in the United States and Canada, as applicable. Licensee
acknowledges that its use shall not create in Licensee any right, title or
interest in the Websites, the Marks or the Names and that all use of same and
goodwill connected with the use thereof, symbolized thereby, and associated
therewith shall inure to the benefit of Licensor. Licensee shall take no action
challenging the validity of, or Licensor’s right in, the Marks, Names and
Websites.

2.2. Actions Prohibited. Licensee acknowledges that any right to use the
Websites, the Marks or the Names is limited to the rights granted herein. During
and after the term of this Agreement, regardless of how the License is
terminated, Licensee shall not:

(a) use the Marks or the Names in combination with any Names, mark, word (in
English or any other language), symbol, letter or design not previously approved
by Licensor in writing which approval may be withheld or granted in Licensor’s
sole and absolute discretion;

(b) adopt or seek to register or take any other action to use or establish
rights in any name, mark, word (in English or any other language), symbol,
letter or design which is confusingly similar to the Marks or the Names;

(c) attack or perform any action, direct or indirect, which might challenge,
impair or otherwise adversely affect the validity of the Marks or the Names or
Licensor’s ownership thereof; or

(d) engage in any action which it knows or has reason to know would threaten,
injure or diminish the image or reputation of Licensor, the Websites, the Marks
or the Names.

ARTICLE 3

ENFORCEMENT AND PROTECTION OF LICENSOR’S RIGHTS

3.1. Registrations, Maintenance and Enforcement. Licensee shall promptly notify
Licensor after it becomes aware of any actual or threatened infringement,
misappropriation, dilution or other violation of the Marks, Names or Websites.
Licensor shall have the sole right, but not the obligation, to bring any action,
litigation or proceeding to remedy the foregoing, and Licensee shall cooperate
with Licensor with respect to such proceedings, at Licensor’s expense.

3.2. Maintenance and Enforcement Costs. Licensor shall pay any costs required to
obtain and maintain, and to protect and enforce, the Marks and Names, including,
without limitation, trademark and service mark fees, license recordation and
registered user fees, costs associated with legal actions against alleged
infringers, and costs incurred in other enforcement proceedings deemed
appropriate by Licensor.



--------------------------------------------------------------------------------

ARTICLE 4

USE OF THE MARKS AND THE NAMES AND QUALITY CONTROL

Licensor has the right to monitor and control the quality of any products or
services in connection with which the Marks or Names are used. Licensee shall
strictly observe the standards, specifications and instructions set forth or
approved by Licensor or its appointed representative during the effective term
of this Agreement with respect to the appearance and manner of use of the
Websites, the Marks and the Names, including guidelines, artwork and
stylemasters for the Marks and Names as may be provided or approved by Licensor.
Except as approved by Licensor prior to use, Licensee shall not use the Marks
and/or the Names as a combined mark or name with any other service or trademarks
whatsoever or use the Marks or the Names other than in connection with the
operation of the Hotels.

ARTICLE 5

NOTICE OF NON-COMPLIANCE

5.1. Notice in Writing. If Licensor discovers that Licensee is using the Marks,
the Websites and/or the Names in any manner other than as permitted herein or is
otherwise not in compliance with this Agreement, Licensor shall be entitled to
notify the Licensee in writing, requiring same to be rectified or remedied
within 90 days.

5.2. Cure Period. If after 90 days Licensee has not corrected the noted misuse
of the Marks, the Websites and/or Names, Licensor may terminate this Agreement
effective immediately upon delivery of written notice of termination to
Licensee.

ARTICLE 6

TERM

This Agreement shall become effective as of the date hereof and shall continue,
unless sooner terminated as specifically provided herein, until December 31,
2030. This Agreement shall terminate automatically with respect to any of the
Hotels upon the date that such Hotel ceases to be owned or leased, as
applicable, by Licensee.

ARTICLE 7

FEES

During each calendar year of the term of this Agreement (and for a fraction of
any partial calendar year), in consideration of the rights provided to Licensee
under this Agreement, Licensor will be paid a fee (the “Fee”) at the rate of .3%
of Gross Operating Revenues (as defined below) per calendar year. The Fee will
be payable by Licensee in monthly installments. For purposes of this Agreement,
“Gross Operating Revenues” shall mean all receipts, revenues, income and
proceeds of sales of every kind received by Licensee from the operation of the



--------------------------------------------------------------------------------

Hotels, and shall include, without limitation: room rentals; rent or other
payments received from sub-tenants, licensees, and occupants of commercial and
retail space located in the Hotels (provided that the income and/or revenue
received by any licensees, subtenants or other occupants which are affiliates of
Licensor (except for Licensee) shall not be included in Gross Operating
Revenues); the proceeds of insurance received by Licensee with respect to use
and occupancy or business interruption insurance; deposits forfeited and not
refunded; frequent guest program payments; and any amount recovered in any legal
action or proceeding or settlement thereof pertaining to room revenues or other
income from the Hotels which arose out of the operation of the Hotels. Gross
Operating Revenues shall exclude all sales and excise taxes and any similar
taxes collected as direct taxes payable to taxing authorities; gratuities or
service charges collected for payment to and paid to employees; credit or
refunds to guests; proceeds of insurance, save and except for proceeds of
insurance with respect to use and occupancy or business interruption insurance;
proceeds of sales of depreciable property; and proceeds of condemnation. From
time to time, at the Licensor’s reasonable request, Licensee shall provide
Licensor with documentation that evidences Licensee’s calculation of Gross
Operating Revenues.

ARTICLE 8

RIGHTS UPON TERMINATION

Upon termination of this Agreement, Licensor shall be entitled to procure
immediate cancellation of any recordation of this Agreement, or registration of
the Licensee as user of the Marks and/or the Names, and Licensee shall render
all necessary assistance in the process of such cancellation.

ARTICLE 9

ASSIGNMENT

This Agreement shall be freely assignable by Licensor without the consent of
Licensee and any such assignment shall be binding upon and shall inure to the
benefit of the legal representatives, successors and assigns of Licensor and
Licensee. Licensee shall not assign this agreement without the prior written
consent of Licensor and any purported assignment in violation of this provision
shall be null and void ab initio.

ARTICLE 10

CESSATION OF USE

10.1. Termination for Non-Compliance. In the event this Agreement is terminated
for Licensee’s failure to comply with the terms herein, Licensee shall
immediately cease all use of the Marks, the Names and the Websites and return or
destroy all undistributed written materials bearing the Marks or the Names.
Licensee agrees that it will not thereafter use any of the Marks or the Names or
any other mark or trade name confusingly similar to any of the Marks or to the
Names.

10.2. Damages in Event the Licensee Fails to Cease Use. If Licensee should
willfully or negligently continue to use any of the Marks, the Names or the
Websites outside the terms of this Agreement, Licensee shall pay to Licensor the
amount of its damages and in any event, not



--------------------------------------------------------------------------------

less than $25,000 for each day that Licensee continues to use the Marks, the
Names or the Websites beyond the period during which, or outside the terms under
which use is permitted hereunder. Such payment shall not in any way limit any
other rights or remedies otherwise available to the Licensor.

ARTICLE 11

MISCELLANEOUS

11.1. Costs Incident to Agreement. Except as otherwise set forth herein, each
party shall pay its own legal, accounting and other expenses incident to this
Agreement and the consummation of the transactions contemplated thereby.

11.2. Notices. Notices, statements and other communications to be given under
the terms of this Agreement shall be in writing and delivered by hand against
receipt or sent by certified or registered mail or by Federal Express or other
similar overnight mail service as follows:

 

If to Licensor:   

11525 N. Community House Road, Suite 100

Charlotte, NC 28277

Attention: President

Facsimile No.: (980) 335-3089

Attention: General Counsel

Facsimile No.: (980) 335-3089

with a copy to:        

  

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Henry Lebowitz, Esq.

Facsimile No.: (212) 859-4000

If to Licensee:   

11525 N. Community House Road, Suite 100

Charlotte, NC 28277

Attention: President

Facsimile No.: (980) 335-3089

Attention: General Counsel

Facsimile No.: (980) 335-3089

with a copy to:   

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Henry Lebowitz, Esq.

Facsimile No.: (212) 859-4000

11.3. Governing Law. This Agreement shall be construed under, and governed in
accordance with, the laws of the State of New York



--------------------------------------------------------------------------------

11.4. Headings. The headings of Articles and Sections in this Agreement are
inserted for convenience only and shall not be deemed to affect in any way the
meaning of the provisions to which they refer.

11.5. Successors and Assigns Bound. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

11.6. No Partnership. Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between Licensor and Licensee or their
respective successors in interest.

11.7. Savings Clause. If any one or more of the provisions contained in this
Agreement shall be invalid, illegal, or unenforceable in any respect under any
applicable law, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired.

11.8. Waiver. No failure or delay on the part of any party in the exercise of
any power, right, or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

11.9. Non-Exclusive Nature of Expressed Remedies. All of the parties rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

11.10. Entire Agreement. This Agreement, together with other writings signed by
the parties expressly stated to be supplementing hereto and together with any
instruments to be executed and delivered pursuant to this Agreement, constitutes
the entire agreement and understanding between the parties as to the subject
matter hereof. No modification or amendment of this Agreement shall be valid or
binding unless made in writing and signed on behalf of the parties hereto.

11.11. Incorporation of Recitals. The recitals set forth in the preamble of this
Agreement are hereby incorporated into this Agreement as if fully set forth
herein.

11.12. Execution. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be duly
executed on their behalf in the manner legally binding upon them.

 

LICENSOR:

ESH STRATEGIES BRANDING LLC,

a Delaware limited liability company

By:  

/s/ Bill McCanless

  Name:   Bill McCanless   Title:   Vice President & Secretary LICENSEE:

ESA LVP OPERATING LESSEE LLC

a Delaware limited liability company

By:  

/s/ Bill McCanless

  Name:   Bill McCanless   Title:   Vice President & Secretary



--------------------------------------------------------------------------------

SCHEDULE A

MARKS

 

Trademark

  

Application/Registration
Number

  

Country

Homestead Suites with Design

   3450814    United States

Suite Offers

   3004515    United States

1-888-STAYHSD

   3125821    United States

A Room. A Kitchen. A Reasonable Price.

   3006021    United States

You Go the Distance. We do the Same.

   3028288    United States

Homestead Extended-Stay Lodging

   2715925    United States

Homestead Village

   1819557    United States

Homestead Village with Design

   3072952    United States

Homestead Instead

   2482936    United States

Homestead Guest Studios

   2504937    United States

Homestead Studio Suites

   2564446    United States

Homestead Studio Suites with Design

   3095003    United States

Studio Plus

   3067826    United States

Extended Stay Deluxe

   3016461    United States

Extended Stay Deluxe

   3198051    United States

1-800-EXSTAY

   3122763    United States

EEEE

   3450820    United States

E Extended Stay Hotels

   3103158    United States

Extended Stay Deluxe Hotel

   3560270    United States

Deluxe Mornings

   3340696    United States



--------------------------------------------------------------------------------

Trademark

  

Application/Registration
Number

  

Country

Deluxe Essentials

   3340697    United States

Crossland

   2157514    United States

Crossland Economy Studios & Design

   2154308    United States

The Affordable Way To Stay And Stay And Stay

   2157712    United States

Extended Stay America Efficiency Studios

   2113801    United States

Extended Stay America Efficiency Studio (with design)

   2113800    United States

Extended Stay America Efficiency Studios & E Design

   2157547    United States

Extended Stay America

   2021504    United States

Extended Stay America

   2457084    United States

Extended Stay America With Logo

   3496984    United States

Exstay.com

   3055797    United States

Road Warriors

   2456070    United States

Studio Plus

   1509652    United States

StudioPlus Deluxe Studios

   2304753    United States

Studio Plus Deluxe Studios & Design

   2430232    United States

StudioPlus

   2116171    United States

Hometown Inn

   2459037    United States

Your Perfect Place For An Extended Stay

   1513046    United States

Extended Stay America &Design

   4274227    United States

Extended Stay America & Design

   4274226    United States



--------------------------------------------------------------------------------

Trademark

  

Application/Registration
Number

  

Country

Star Design

   4274225    United States

Extended Stay America & Design

   4274224    United States

Extended Stay America & Design

   4274223    United States

Away From Home Cooking

   8590119    United States

Away From Home Cooking

   85901122    United States

ESA-List

   85838910    United States

Passionately Practical

   85660226    United States

Extended Stay Deluxe

   736065    Canada

Extended Stay Deluxe

   737259    Canada

Extended Stay America

   562533    Canada

Extended Stay America Efficiency Studios

   562627    Canada

Extended Stay American Efficiency Studios & Design

   562596    Canada

Portico

   562605    Canada

Extended Stay Deluxe Hotel

   1401193    Canada

Star Design

   1,568,614    Canada

Star Design

   1,568,616    Canada

Extended Stay Canada

   1589102    Canada

Extended Stay Deluxe

   736065    Canada



--------------------------------------------------------------------------------

SCHEDULE B

WEBSITES

 

extendedstay.mobi

extendedstay.mobi

homesteaddeluxe.com

homesteaddeluxe.mobi

homesteaddeluxehotel.com

homesteaddeluxehotels.com

homesteaddeluxesuite.com

homesteaddeluxesuites.com

homesteadeluxe.com

homesteadextendedstayhotel.com

homesteadhotel.com

homesteadhotels.com

homesteadhotelssuites.com

homesteadstudiosuitehotels.com

homesteadstudiosuites.com

homesteadsuitehotels.com

homesteadvillage.com

suitehomestead.com

suiteshomestead.com

thehomesteadsuite.com

thehomesteadsuites.com

wwwextendedstay.com

wwwstudioplus.com

estadiaextendida.com

estadiaextendidaaamerica.com

estadiaextendidadelujo.com

estadiaextendidahotel.com

estadiaextendidahoteles.com

estadiasextendidas.com

estudioshomestead.com

extendedstay-armyhotels.com

extendedstayhotel.tel

extstay.tel

famousroadwarrior.com

famousroadwarriors.com

homestead.tel

homestead-deluxe.biz

homestead-deluxe.com

homestead-deluxe.info

homestead-deluxe.net

homestead-deluxe.org

homesteaddeluxe.tel

homesteaddeluxestudios.tel

homestead-deluxe-suites.biz

homestead-deluxe-suites.com



--------------------------------------------------------------------------------

homestead-deluxe-suites.info

homestead-deluxe-suites.net

homestead-deluxe-suites.org

homesteaddeluxesuites.tel

homesteadextendedstayhotel.com

homesteadhotel.mobi

homesteadhoteldeluxe.com

homesteadhoteles.com

homesteadhotels.tel

homesteadhotelssuites.biz

homesteadhotelssuites.info

homesteadhotelssuites.net

homesteadhotelssuites.org

homesteadhotelsuite.com

homesteadhotelsuites.biz

homesteadhotelsuites.info

homesteadhotelsuites.net

homesteadhotelsuites.org

homesteadlodging.com

homesteadstudio.mobi

homesteadstudios.com

homesteadstudios.mobi

homesteadstudios.net

homesteadstudios.tel

homesteadstudiosites.com

homesteadstudiosuites.tel

homesteadstudiosuiteshotels.com

homestead-suite.biz

homestead-suite.com

homestead-suite.info

homesteadsuite.mobi

homestead-suite.net

homestead-suite.org

homesteadsuitehotel.biz

homesteadsuitehotel.com

homesteadsuitehotel.info

homesteadsuitehotel.net

homesteadsuitehotel.org

homestead-suites.biz

homestead-suites.info

homestead-suites.net

homestead-suites.org

homesteadsuites.tel

homestead-suites-deluxe.biz

homestead-suites-deluxe.com

homestead-suites-deluxe.info

homestead-suites-deluxe.net

homestead-suites-deluxe.org

homesteadsuiteshotel.biz

homesteadsuiteshotel.com



--------------------------------------------------------------------------------

homesteadsuiteshotel.info

homesteadsuiteshotel.net

homesteadsuiteshotel.org

homesteadsuiteshotels.biz

homesteadsuiteshotels.com

homesteadsuiteshotels.info

homesteadsuiteshotels.net

hotelesestadiaextendida.com

hoteleshomestead.com

hotelestadiaextendida.com

hotelestadiasextendidas.com

stayextended.com

warrioroftheroad.com

nihinterns.com

nihinterns.net

nihinterns.org

roomsforinterns.com

roomsforinterns.com

staynormal.com

staynormal.net

veryclean.com

1800extstay.com

1800ext-stay.com

crosslandstudios.com

crosslandstudios.net

esahotels.com

exstay.com

extendedstay.com

extendedstayamarica.com

extendedstayamerica.net

extendedstayamericahotel.info

extendedstayamericahotels.com

extendedstayamericas.com

extendedstayamericasuites.com

extendedstaydelux.com

extendedstaydeluxe.com

extendedstaydeluxehotels.com

extendedstaydeluxemotels.com

extendedstaydeluxestudios.com

extendedstaydeluxesuites.com

extendedstayhotels.com

extentedstaystudiosuites.com

studioplus.com

studioplusdeluxe.net

studioplusdeluxestudios.com

studioplusdexluxe.com

studioplussuites.com

extendedstaycomplaints.com

1800ext-stay.com

army-hotels.com



--------------------------------------------------------------------------------

crossland.cc

crossland.tel

crossland.us

crosslandbudgetsuites.com

crosslandeconomy.biz

crosslandeconomy.cc

crosslandeconomy.com

crosslandeconomy.net

crosslandeconomy.us

crosslandeconomystudios.biz

crosslandeconomystudios.cc

crosslandeconomystudios.com

crosslandeconomystudios.net

crosslandeconomystudios.tel

crosslandeconomystudios.us

crosslandeconomysuites.com

crosslandstudio.biz

crosslandstudios.biz

crosslandstudios.cc

crosslandstudios.mobi

crosslandstudios.us

esaarmy.com

esa-army.com

esaarmyhotels.com

esaarmy-hotels.com

esa-armyhotels.com

esaarmylodging.com

esa-armylodging.com

esaarmyus.com

esa-armyus.com

esaarmyusa.com

esa-armyusa.com

esamilitary.com

esasuites.com

esausarmy.com

esausarmyhotels.com

esa-usarmyhotels.com

exstay.biz

exstay.cc

exstay.net

exstay.us

exstayamerica.biz

exstayamerica.cc

exstayamerica.com

exstayamerica.net

exstayamerica.us

extcorp.com

extededstayamerica.com

extendedestayamerica.com

extended-stay.biz



--------------------------------------------------------------------------------

extended-stay.cc

extended-stay.com

extended-stay.net

extendedstay.tel

extended-stay.us

extendedstayamerca.com

extendedstayameric.com

extendedstayamerica.biz

extendedstayamerica.com

extendedstay-america.com

extendedstayamerica.info

extended-stay-america.net

extendedstayamerica.tel

extendedstayamerica.us

extendedstayamerica0011.com

extendedstayamericabeaverton.com

extendedstayamericachicago.com

extendedstayamericachicago.info

extendedstayamericacoupons.com

extendedstayamericacoupons.net

extendedstayamericaefficiency.biz

extendedstayamericaefficiency.cc

extendedstayamericaefficiency.com

extendedstayamericaefficiency.net

extendedstayamericaefficiency.us

extendedstayamericaefficiencystudios.biz

extendedstayamericaefficiencystudios.cc

extendedstayamericaefficiencystudios.com

extendedstayamericaefficiencystudios.net

extendedstayamericaefficiencystudios.us

extendedstayamericahotel.com

extendedstayamericahotels.info

extendedstayamericahotels.net

extendedstayamericahouston.com

extendedstayamericana.com

extendedstayamericanashville.com

extendedstayamericaonline.com

extendedstayamericaphoenix.com

extendedstayamericaportland.com

extendedstayamericasalem.com

extendedstayamericasanjose.com

extendedstayamericastudios.biz

extendedstayamericastudios.cc

extendedstayamericastudios.com

extendedstayamericastudios.net

extendedstayamericastudios.us

extendedstayarmy.com

extendedstay-army.com

extendedstayarmyhotels.com

extendedstayarmylodging.com



--------------------------------------------------------------------------------

extendedstay-armylodging.com

extendedstayarmyus.com

extendedstay-armyus.com

extendedstayarmyusa.com

extendedstay-armyusa.com

extendedstaydeluxe.net

extendedstaydeluxe.tel

extendedstaydeluxelodging.com

extendedstaydeluxeonline.com

extendedstayeconomy.com

extendedstayhotelphoenix.info

extendedstayhotels.tel

extended-stay-hotels-fort-worth.com

extendedstayinfo.com

extendedstayinterns.com

extendedstayinterns.com

extendedstayinterns.net

extendedstaymilitary.com

extendedstaymotel.com

extendedstaymotels.com

extendedstaymotelsamerica.com

extendedstayplus.com

extendedstayplushotels.com

extendedstaypluslodging.com

extendedstayplusmotels.com

extendedstayplusstudios.com

extendedstayplussuites.com

extendedstaysamerica.com

extendedstaysavers.com

extendedstayselect.com

extendedstayselecthotels.com

extendedstayselectlodging.com

extendedstayselectmotels.com

extendedstayselectstudios.com

extendedstayselectsuites.com

extendedstayspecials.com

extendedstaysteals.com

extendedstaystudiosuites.com

extendedstaysuite.com

extendedstaysuites.com

extendedstaysuites.org

extendedstayusarmy.com

extendedstay-usarmy.com

extendedstayusarmyhotels.com

extendedstay-usarmyhotels.com

extendedstayvalue.com

extendedstayvaluehotel.com

extendedstayvaluehotels.com

extendstayamerica.com

extstay.biz



--------------------------------------------------------------------------------

ext-stay.biz

extstay.cc

ext-stay.cc

extstay.com

ext-stay.com

extstay.net

ext-stay.net

extstay.us

ext-stay.us

extstayamerica.biz

extstayamerica.cc

extstayamerica.com

extstayamerica.net

extstayamerica.us

extstaydeals.com

goarmyesa.com

goarmyesahotels.com

goarmyhotels.com

goarmylodging.com

gomilitaryesa.com

gomilitaryesahotels.com

homesteadstudiosuite.com

homesteadsuites.us

homesteadsuitestoday.com

hoteltravelertips.com

internstudios.com

militaryesa.com

militaryextendedstayamerica.com

relohotels.com

roadwarriors.com

stayhsd.com

stayhsd.net

studioplus.biz

studioplus.cc

studioplus.tel

studioplus.us

studioplusdallas-arlington.com

studioplusdeluxe.biz

studioplusdeluxe.cc

studioplusdeluxe.com

studioplusdeluxe.us

studioplusdeluxestudios.biz

studioplusdeluxestudios.cc

studioplusdeluxestudios.net

studioplusdeluxestudios.us

studioplusdexluxe.biz

studioplusdexluxe.cc

studioplusdexluxe.net

studioplusdexluxe.us

suitesavings.com



--------------------------------------------------------------------------------

usaesa.com

usaextendedstay.com

wwwextendedstayamerica.com

wwwextendedstaydeluxe.com

xstay.biz

xstay.cc

xstay.net

xstay.us

xtended-stay.biz

xtended-stay.cc

xtended-stay.com

xtended-stay.net

xtendedstay.us

xtended-stay.us

xtendedstayamerica.biz

xtendedstayamerica.cc

xtendedstayamerica.com

xtendedstayamerica.net

xtendedstayamerica.us

passionatelypractical.biz

passionatelypractical.biz

passionatelypractical.ca

passionatelypractical.co

passionatelypractical.co

passionatelypractical.co.uk

passionatelypractical.com

passionatelypractical.com

passionatelypractical.info

passionatelypractical.info

passionatelypractical.mobi

passionatelypractical.mobi

passionatelypractical.net

passionatelypractical.net

passionatelypractical.org

passionatelypractical.org

passionatelypractical.tv

passionatelypractical.tv

passionatelypractical.us

roadwarrioraccommodations.com

roadwarriorhotels.com

roadwarriorlodging.com

roadwarriorsuites.com

roadwarriortips.com

passionatelypractical.co.uk

CROSSLAND.TRAVEL

CROSSLANDECONOMYSTUDIOS.CO

CROSSLANDECONOMYSTUDIOS.COM.MX

CROSSLANDECONOMYSTUDIOS.MX

CROSSLANDSTUDIOS.CM

CROSSLANDSTUDIOS.CO



--------------------------------------------------------------------------------

CROSSLANDSTUDIOS.TRAVEL esahotels.travel ESD.TRAVEL ESTADIAEXTENDIDA.COM.MX
ESTADIAEXTENDIDA.MX EXTENDEDSTAY.CM EXTENDEDSTAY.CO EXTENDEDSTAY.COM.MX
EXTENDEDSTAY.MX EXTENDEDSTAY.TRAVEL EXTENDEDSTAYAMERICA.CM
EXTENDEDSTAYAMERICA.CO EXTENDEDSTAYAMERICA.COM.MX EXTENDEDSTAYAMERICA.MX

EXTENDEDSTAYAMERICA.TRAVEL

extendedstayamericahotels.travel

EXTENDEDSTAYDELUXE.CM EXTENDEDSTAYDELUXE.CO EXTENDEDSTAYDELUXE.COM.MX
EXTENDEDSTAYDELUXE.MX

EXTENDEDSTAYDELUXE.TRAVEL

extendedstaydeluxehotels.travel

EXTENDEDSTAYHOTEL.CO EXTENDEDSTAYHOTELS.CM EXTENDEDSTAYHOTELS.CO
EXTENDEDSTAYHOTELS.COM.MX EXTENDEDSTAYHOTELS.MX EXTENDEDSTAYHOTELS.TRAVEL
HOMESTEADHOTELS.CM HOMESTEADHOTELS.CO HOMESTEADHOTELS.COM.MX HOMESTEADHOTELS.MX
HOMESTEADHOTELS.TRAVEL HOMESTEADSTUDIOSUITES.CO HOMESTEADSTUDIOSUITES.TRAVEL
HOMESTEADSUITES.CM HOMESTEADSUITES.CO HOMESTEADSUITES.COM.MX HOMESTEADSUITES.MX
HOTELESESTADIAEXTENDIDA.COM.MX HOTELESESTADIAEXTENDIDA.MX ROADWARRIORTIPS.TRAVEL
STUDIOPLUS.CM STUDIOPLUS.CO STUDIOPLUS.COM.MX STUDIOPLUS.MX STUDIOPLUS.TRAVEL



--------------------------------------------------------------------------------

SCHEDULE C

HOTELS

 

SITE #

  

ADDRESS

5050    15385 Katy Freeway, Houston, TX 77094 5051    13420 Southwest Freeway,
Houston, TX 77478